Citation Nr: 1209934	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) improved pension benefits in the amount of $55,011.00.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to July 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Committee on Waivers and Compromises (Committee) of the Regional Office (RO) of the VA in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In March 2009, the Veteran was issued a Statement of the Case.  He submitted two VA Forms 5655, Financial Status Reports which he dated December 2008 and March 2009, which were associated with the claims file subsequent to the issuance of the Statement of the Case.  This evidence was not mentioned in the March 2009 Statement of the Case and there is no indication that it has been considered by the RO.  This evidence is relevant to the Veteran's claim of financial hardship in this case.  Accordingly, this matter must be remanded to the RO for consideration.  

Additionally, since the Veteran generally contends that he is unable to repay the debt in question, the Board finds that he should be provided the opportunity to submit a complete and current VA Form 5655, Financial Status Report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided an opportunity to furnish VA a complete and current VA Form 5655, Financial Status Report.

2.  Thereafter, the RO should readjudicate the claim on appeal in light of all of the evidence of record, to include the VA Forms 5655, Financial Status Reports, dated by the Veteran in December 2008, March 2009, and the form requested pursuant to Paragraph #1 of this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

